DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B (Fig. 9) in the reply filed on 01/15/2021 is acknowledged.  Applicant's election with traverse of Species iv (Fig. 5) in the reply filed on  01/15/2021 is acknowledged.  Claims 7, 10, 11, and 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not disclose the claimed “major axis that extends along the top side of the body” as recited in claim 1.  Although this structure can be seen in the figures, it is not disclosed or described in the specification.
The specification does not disclose the claimed “intersecting at corners” (claim 12).  Although this structure can be seen in the figures, it is not disclosed or described in the specification, or particularly pointed out in the figures.
claim 21.  This structure is not disclosed or described in the specification, or particularly pointed out in the figures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidenbaum (US 2,501,010).
Seidenbaum discloses a smock (apron 1; Figs. 1 and 4; col. 1, lines 24-26) as in claim 1, comprising:  a body (see body 1 in Fig. 1) comprising a top side (upper portion of body 1; i.e. the portion from the dotted line 6 and upwards in Fig. 4), an opposing bottom side (the lower portion of body 1; i.e. the portion below the dotted line 6 in Fig. 4), and lateral sides (side portions of body 1; Figs. 1-4);  

Regarding the recitation of the smock as being “for use in institutional facilities”, this amounts to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The smock of Siedenbaum could be so used if desired.

Regarding claim 8, the smock is flat in an open orientation (see Fig. 4 of Seidenbaum and col. 1, lines 50-55).
Regarding claim 21, the tab comprises a leading edge (see either of the two arrows in annotated figure below, indicating such a “leading edge”) and a trailing edge (see either of the two arrows in annotated figure below, indicating such a “trailing edge”), with the trailing edge being flat and exposed along the arm.  That is, the “trailing edge” (see either trailing edge indicated in annotated figure below) is “flat” since it is linear rather than curved (see linear region forming a trailing edge, located adjacent and proximal to the curved portion of the area 16).  Alternatively, the “trailing edge” is “flat” since it is flat in a three-dimensional sense (see Fig. 3, wherein it can be seen that the tongue 14 is made of a flat material, thus forming “flat” areas at the trailing edge(s) ).  The trailing edge is “exposed along the arm” since it forms a free edge of the tongue, along the arm.

    PNG
    media_image1.png
    476
    584
    media_image1.png
    Greyscale



Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenney (US 2010/0017929).
Kenney discloses a smock (100; see Figs. 1-5) as in claim 1, comprising:  a body (120; Figs. 1-3) comprising a top side (upper portion of body 120, i.e. the portion from regions 123, 127 and up; Figs. 1-5), an opposing bottom side (the lower portion of body 120, near regions 125 and 129; Fig. 3; see para. 0026), and lateral sides (side portions of body 120; Figs. 1-5);  
one or more tab and receptacle combinations (152/158 and 160/161) that form one or more shoulder straps along the top side of the body (see shoulder strap 152/155; Figs. 1-5; paras. 0025-0028) and each comprise: 

Regarding the recitation of the smock as being “for use in institutional facilities”, this amounts to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The smock of Kenney could be so used if desired.
Regarding claim 3, the wing (158) of Kenney includes a first section that extends outward from a first side of the arm and a second section that extends outward from an opposing second side of the arm (see two outwardly curved side edges of enlarged end 158), wherein each of the first section and the second section comprises a common shape and size and the wing is symmetrical about a centerline of the arm (the circular shape of the enlarged end 158 is symmetrical as claimed; see Figs. 1-5).

Regarding claim 8, the smock is flat in an open orientation (the smock of Kenney has a structure which could be laid flat when opened, as clear from Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kenney (US 2010/0017929) in view of Sohn (US 8,707,467).
Kenney discloses a smock as claimed, and the smock is made of “any suitable  absorbent cloth, for example…terrycloth [0026].  Kenney does not disclose that the smock is made of two pieces of material with an intermediate batting as in claim 23.
Sohn discloses a smock (caregiver cover 110) which is made of absorbent material and may be formed of three layers, including terrycloth (col. 4, lines 61-64; col. 5, lines 4-21; col. 18, lines 51-66; col. 25, lines 5-14).  Sohn discloses the smock is made of a triple layer of fabric 912, comprising outer layers 114 and 116 (Fig. 9A) and middle layer 910 In re Leshin, 125 USPQ 416.
	
	
Allowable Subject Matter
Claims 2 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are allowed.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive with respect to Seidenbaum.  Applicant argues that the recitation of the receptacle as having an elongated shape “with a major axis that extends along the top side of the body” distinguishes from Seidenbaum, since the slots of Seidenbaum are aligned perpendicular to the top edge.  Although the examiner agrees that the orientation of the slots of Seidenbaum is different from the orientation of the slots of the invention, this distinction is not set forth in the language of claim 1.  Claim 1 merely recites that the major axis of the receptacle “extends along the top side of the body”; the term “along” does not necessarily and precisely mean “parallel” to any particular structure,  and also, a direction of the “top side” was not set forth, such that a parallel line could be determined within the scope of the claim.  The “top side” would encompass a general region or portion of the smock. The examiner interprets the “top side” of Seidenbaum as being that portion of the bib which extends from dotted line 6 upwards (see Fig. 4).  This top side has an edge 9 which is vertically oriented when the smock is positioned as shown in Fig. 4, and an upper edge (above slots 11) which is generally horizontally oriented when the smock is positioned as shown in Fig. 4. (Note that such a horizontal or vertical orientation changes depending upon the position of the smock, and is only being made with reference to the orientation shown in Fig. 4). The major axis of the slot 11 is parallel to the top side edge 9, as shown in Fig. 4. Also, the major axis of the slot 11 “extends along the top side” since it extends along the length (or a portion of the length) of the top side (above line 6) of the smock of Seidenbaum. .
The new grounds of rejection in view of Kenney was necessitated by applicant’s amendment.  Note that the major axis of the receptacle 160 of Kenney extends along the top side of the body as in claim 1. The receptacle 160 of Kenney has an orientation which is the same as that of the invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY VANATTA/Primary Examiner, Art Unit 3732